Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2018/029518 04/26/2018, is acknowledged. 
Status of Claims
Claims 1-2, 4-9, 11, 13, 17, 19-20, 23-24, 26-28, 30, 34, 37, 40, 45 and 47 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on March 30, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 02/11/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I, (which now includes Group II claims 1-2, 4-9, 11, 13, 17, 19-20 and 47), drawn to a method of treating a subject having a condition associated with pharyngeal airway collapse, the method comprising administering to a subject in need thereof an effective amount of a norepinephrine reuptake inhibitor (NRI), with traverse, is acknowledged. However, during a telephonic interview with Ms. Janice Kugler DeYoung (Attorney for Applicant) on April 26, 2021, Applicant has agreed to cancel non-elected claims 23-24, 26-28, 30, 34, 37, 40 and 45 and therefore, the restriction 
Claims 23-24, 26-28, 30, 34, 37, 40 and 45 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.
		Applicants preserve their right to file a divisional on the non-elected subject matter.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Ms. Janice Kugler DeYoung on April 26, 2021. 
 The application has been amended as follows: 
Claims 23-24, 26-28, 30, 34, 37, 40 and 45 have been cancelled. 
Add a new claim as follows : 
    PNG
    media_image1.png
    43
    719
    media_image1.png
    Greyscale


Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-2, 4-9, 11, 13, 17, 19-20 and 47 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art WO 2006/069030, IDS) and there is no suggestion or motivation to modify any prior art method of treating a subject 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626